Citation Nr: 0022784	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for neurodermatitis, 
currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from July 1952 to 
June 1954.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1998, by the Columbia, South Carolina Regional Office (RO), 
which denied the veteran's claim of entitlement to increased 
rating for his service-connected neurodermatitis.  Additional 
medical records were received in August 1998 and February 
1999.  Subsequently, a rating action in February 1999 
confirmed the denial of the veteran's claim for an increased 
rating for neurodermatitis.  The notice of disagreement with 
the above denials was received in April 1999.  The statement 
of the case was issued in April 1999.  The veteran's 
substantive appeal was received in May 1999.  The appeal was 
received at the Board in June 1999.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in July 2000.  

A June 25, 1999, VA letter to the veteran indicated that his 
case was being certified to the Board for disposition.  
However, on December 21, 1999, a statement and VA medical 
records some of which were dated prior to certification of 
the case to the Board were received from the veteran at the 
Board.  These medical records were received more than 90 days 
after the case was certified.  38 C.F.R. § 20.1304(a), (b)(1) 
(1999).  However, VA medical records, even if not associated 
with the claims file, are in the possession of the agency and 
thus part of the veteran's file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Further, in the letter attached to those 
records, the veteran's representative waived review of the 
additional evidence by the RO.  Therefore, pursuant to 38 
C.F.R. § 20.1304(c) (1999), the Board need not remand this 
case to the RO solely for review of that evidence.  


REMAND

The veteran essentially contends that his service-connected 
skin condition is more severe than reflected by the 30 
percent disability rating currently assigned.  It is 
maintained that the veteran's neurodermatitis is currently 
manifested by scaly dry skin on his hands and forearms, mild 
swelling and ulceration between his fingers, and crusty 
lesions on his forearms.  The veteran also maintains that he 
suffers from anxiety as a direct result of that condition.  
He further maintains that he has been unable to obtain or 
retain employment due to his service-connected skin disorder.  
Although the veteran has been afforded VA examinations in the 
past, the Board finds that the evidence of record is 
inadequate for determining the severity of the veteran's 
service-connected condition.  If an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1999).  

The Board notes that the RO has evaluated the veteran's 
neurodermatitis by analogy to eczema.  See 38 C.F.R. § 4.20 
(1999).  Eczema is rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  
Where the eczema is manifested by slight exfoliation, 
exudation, or itching, and is located on a nonexposed surface 
or small area, a zero percent rating is warranted.  Id.  
Where it is manifested by exfoliation, exudation, or itching, 
and is located on an exposed surface or an extensive area, a 
10 percent rating is warranted.  Id.  Where it is manifested 
by constant exudation or itching with extensive lesions, or 
where there is marked disfigurement, a 30 percent rating is 
warranted.  Id.  The highest rating for eczema, 50 percent, 
is warranted where the condition is manifested by ulceration, 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.  Id.  

In the present case, the Board finds that the evidence of 
record leaves unanswered significant questions relating to 
the current severity of the veteran's skin disorder.  In 
particular, the Board notes that the veteran was last 
afforded a VA dermatological examination in June 1998.  At 
that time, the veteran reported that the skin problem was 
aggravated by heat, humidity, and sweating; he and his wife 
noted that he did best when he was at home at rest and did 
worst when he was working.  The veteran also reported that 
the problem arose when he was working in a factory, and he 
had since tried farming work which also exacerbated his skin 
condition.  Examination revealed erythema, scaling, and 
excoriations primarily on the dorsum of his forearms and 
hands with additional involvement of the anterior surfaces of 
his thighs and legs; there was slight involvement of the 
trunk.  The assessment was eczematous dermatitis.  However, 
the examiner failed to address the severity of the skin 
disorder.  Specifically, the criteria under the diagnostic 
code include a consideration of the repugnance of the 
disfigurement and the record contains no evidence which would 
allow a determination of such disfigurement; and the examiner 
made no assessment in this regard at the time of the 
examination.  Further, although the veteran indicated that 
the condition is worst when he is working, the examiner 
failed to comment on how the veteran's service-connected 
disability impacted on his ability to work.  

The Board notes that the record reflects that the veteran 
continued to receive treatment for his service-connected skin 
disorder subsequent to the June 1998 VA dermatological 
examination.  During an October 1998 clinical visit, the 
veteran indicated that he recently had to quit his job as a 
result of eruptions; he also reported that the exacerbation 
of his condition was caused by stress and contact with almost 
anything.  The veteran was next seen in January 1999, at 
which time he reported being anxious.  Further, a progress 
note dated in May 1999 reflects that the veteran complained 
of occasional episodes of severe pruritus associated with 
anxiety; the assessment was neurodermatitis.  

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Court has also held 
that in cases concerning the rating of disorders, clinical 
findings must be related specifically to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
The current record is deficient in that the veteran has not 
received an adequate rating examination based on the complete 
medical record that provides detailed clinical findings as to 
all necessary rating criteria relative to his service-
connected disability.  Specifically, a review of the June 
1998 VA dermatological examination report reveals that the 
examiner did not review the veteran's claims folder prior to 
the examination.  

Therefore, in light of the veteran's contentions that his 
skin disorder has increased in severity, the examiner's 
failure to review the veteran's claims folders prior to the 
June 1998 VA dermatology examination, and recent VA treatment 
records reflecting increased symptoms associated with the 
skin disorder, the Board concludes that an additional VA 
dermatology examination would be helpful in resolving the 
issues raised by the instant appeal.  

As noted above, in June 1999, the veteran was informed that 
his appeal was being forwarded to the Board for review.  The 
Board notes that in December 1999, subsequent to 
certification of the appeal to the Board, and after 
expiration of the 90 day period for submitting additional 
evidence (38 C.F.R. § 20.1304(a) (1999)), the RO received 
additional evidence from the veteran submitted in support of 
his claim.  This evidence consisted of VA treatment records 
dated from May 1998 through November 1999.  The Board is not 
permitted to accept additional evidence after expiration of 
the 90-day period, except when the appellant demonstrates on 
motion that there was good cause for the delay.  38 C.F.R. 
§ 20.1304(b) (1999).  Significantly, however, VA medical 
records, even if not associated with the claims file, are in 
the possession of the agency and thus part of the veteran's 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition to the foregoing, the Board also observes that, 
in July 1998, the veteran submitted a formal application to 
the RO in which he sought to establish entitlement to a total 
disability rating based on individual unemployability (VA 
Form 21-8940).  This claim was denied in a September 1998 
rating action.  A statement from the veteran, received later 
that month, however, could be construed as a notice of 
disagreement with that decision.  In view of that, he should 
be provided a statement of the case with respect to that 
issue, in order to give him the opportunity to pursue an 
appeal in that regard, if he so chooses.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995), wherein the Court held that if 
a claim has been placed in appellate status by the filing of 
a notice of disagreement and it does not appear that the RO 
has acted upon it, the Board must remand the claim to the RO 
for preparation of a statement of the case as to that claim, 
lest the claimant be denied the opportunity to perfect an 
appeal as to the issue(s) in dispute.  See also Manlincon v. 
West, 12 Vet. App. 238 (1999), essentially to the same 
effect.  

Under the circumstances in this case, and in order to give 
the veteran every consideration with respect to the present 
appeal, the Board believes that further development is 
required prior to appellate disposition of the veteran's 
claim.  Accordingly, this case is hereby REMANDED to the RO 
for the following actions: 

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
neurodermatitis since June 1998.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, which have not 
been previously secured, and associate 
them with the claims folder.  Whether or 
not the veteran responds, all VA records 
of the veteran not currently in the 
claims file should be obtained and added 
to the claims file.  

2.  The RO should schedule the veteran 
for a VA dermatology examination in order 
to assess the current nature, severity, 
and characteristics of his service-
connected neurodermatitis.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The claims folder should be made 
available to the examiner for review 
purposes prior to the examination and the 
entry of the opinions requested, and the 
examiner should specifically state 
whether he/she had the opportunity to 
review the claims folder.  The examiner 
should discuss any and all manifestations 
of the veteran's current neurodermatitis.  
Specifically, the examiner is to 
determine whether, and to what extent, it 
is manifested by exfoliation, exudation, 
itching, lesions, disfigurement, 
crusting, or systemic or nervous 
manifestations.  The examiner should also 
state an opinion as to its repugnancy.  
38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).  If the examiner finds that a VA 
psychiatric examination is necessary to 
determine the existence or absence of any 
nervous manifestations, then one should 
be accomplished.  A discussion of the 
history of the skin disorder, including 
the frequency and extent of any 
outbreaks, should be detailed.  The 
examiner also should specifically provide 
an opinion on the overall disability 
caused only by the veteran's skin 
disorder.  The reasoning that forms the 
basis of the above opinions should be set 
forth.  All findings are to be recorded 
in a concise, legible manner and made 
part of the claims folder.  

3.  When the above development has been 
completed, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increased rating for neurodermatitis.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, including the 
records received at the Board in December 
1999, all applicable law and regulations, 
and reflects detailed reasons and bases 
for the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

5.  The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to a total disability rating 
based on individual unemployability by 
reason of service-connected disability.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal, 
should he desire to perfect his appeal.  
38 C.F.R. § 20.302(b).  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




